         Case 3:19-cv-01559-SCC Document 29 Filed 07/17/19 Page 1 of 2



                     IN THE UNITED STATES CIRCUIT COURT
                      FOR THE DISTRICT OF PUERTO RICO

CELLUSTAR CORP.

               Plaintiff,                  Civil No. 19-1559 (PAD)

                   v.

SPRINT     CORPORATION;    SPRINT
SOLUTIONS, INC.; PR WIRELESS PR,
LLC;   COMPANY    ABC;  INSURANCE
COMPANIES ABC.

               Defendants


  NOTICE OF VOLUNTARY DISMISSAL OF ACTION AGAINST SPRINT CORPORATION
               PURSUANT TO FEDERAL RULE 41(a)(1)(A)(i)

TO THE HONORABLE COURT:

        COME NOW, plaintiff, Cellustar, Corp. through the undersigned

counsel, and respectfully alleges and prays:

        1.   During the Initial Scheduling Conference held on June 19,

2019, the Court order Plaintiff to inform, by July 12, 2019, whether it

would    request   voluntary   dismissal   of   the   claims   against   Sprint

Corporation. See CM/ECF No. 19.

        2.   On July 11, 2019, Plaintiff and Sprint Corporation filed a

joint motion requesting, amongst other things, a five (5) day extension,

until July 18, 2019, to evaluate and/or request the voluntary dismissal

without prejudice of all claims against Sprint Corporation. See CM/ECF

No. 27. On that same date, the joint motion was granted. See CM/ECF No.

28.

        3.   As of today, Sprint Corporation has not served either an

answer or a motion for summary judgment to Cellustar.
       Case 3:19-cv-01559-SCC Document 29 Filed 07/17/19 Page 2 of 2



     4.    Pursuant    to   Federal       Rule   41(a)(1)(A)(i)   and   the

aforementioned Order, Plaintiff voluntarily dismisses all claims against

Sprint Corporation in the present action, without prejudice.

     WHEREFORE, Cellustar, Corp. respectfully moves the Court to enter

judgment dismissing without prejudice the present action against Sprint

Corporation.

     RESPECTFULLY SUBMITTED.

     It is hereby certified that on this same date, we electronically

filed the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all attorneys of record.

      In San Juan, Puerto Rico, on July 17, 2019.

                                          PIETRANTONI MÉNDEZ & ALVAREZ LLC
                                          Popular Center 19th Floor
                                          208 Ponce de Leon Ave.
                                          San Juan, PR 00918
                                          Tel. 787-274-1212
                                          Fax. 787-274-1470

                                          s/Herman G. Colberg-Guerra
                                          Herman G. Colberg Guerra
                                          USDC-PR Bar No. 212511
                                          hcolberg@pmalaw.com

                                          s/ Christian A. Muñoz Lugo
                                          Christian A. Muñoz Lugo
                                          USDC No. 305813
                                          cmunoz@pmalaw.com




                                      2
